Citation Nr: 0944815	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  05-36 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The Veteran served on active military duty from January 1976 
to January 1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which, inter alia, denied service connection for 
residuals of a back injury.

This case was previously before the Board in December 2008, 
at which time it remanded the issue currently on appeal for 
further evidentiary development.  The case has returned to 
the Board and is again ready for appellate action.

The Board notes that the Veteran had requested a hearing 
before a Veterans Law Judge at the RO (Travel Board hearing), 
but he failed to report for the hearing scheduled in November 
2008.  


FINDINGS OF FACT

1.  There is medical evidence of a current diagnosis of a 
back disorder.

2.  There is evidence of treatment for a back injury and back 
symptomatology during service; however, there is no evidence 
of a back disorder within one year after service or for many 
years thereafter.

3.  There is probative evidence against a link between the 
Veteran's current back disorder and his military service.




CONCLUSION OF LAW

Residuals of a back injury were not incurred in or aggravated 
by service, nor may they be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of two 
VCAA letters from the RO to the Veteran dated in October 2004 
and January 2009.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claim, (2) 
informing the Veteran about the information and evidence the 
VA would seek to provide, and (3) informing the Veteran about 
the information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Moreover, in the VCAA letter dated in January 2009, the RO 
further advised the Veteran that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Thus, the Veteran has received all required notice in this 
case, such that there is no error in content.

However, the Board acknowledges the RO did not provide VCAA 
notice pursuant to Dingess, supra, until after the rating 
decision on appeal; thus, there is a timing error as to the 
additional VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  In Pelegrini II, the U.S. Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, additional VCAA notice, including Dingess notice, was 
provided after issuance of the initial AOJ decision in March 
2005.  However, both the United States Court of Appeals for 
the Federal Circuit (Federal Circuit Court) and the Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, with a subsequent readjudication of the claim, 
so that the essential fairness of the adjudication, as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In this case, after providing VCAA notice in October 2004, 
followed by subsequent VCAA and Dingess notice in January 
2009, the RO readjudicated the claim in an SSOC dated in 
September 2009.  Thus, the timing defect in the notice has 
been rectified.  In any event, the Veteran has never alleged 
how any timing error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, the 
Veteran has not established prejudicial error in the timing 
of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. 
Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), and VA treatment records dated from May 2003 
to March 2009.  The Veteran and his representative also have 
submitted statements in support of his claim.  The Veteran 
also has been provided a VA examination in connection with 
his claim.  In addition, the Veteran was afforded, but failed 
to avail himself of, an opportunity to provide testimony 
before a Veterans Law Judge at the RO in November 2008.  
There is no indication that any additional evidence remains 
outstanding; therefore, the duty to assist has been met.  
38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its December 2008 remand.  Specifically, 
the RO was instructed to provide the Veteran with VCAA notice 
as required by Dingess, supra; to obtain all relevant VA or 
private treatment records identified by the Veteran; and to 
provide the Veteran with a VA examination to determine the 
nature and etiology of any back disorder.  The Board finds 
that the RO has complied with these instructions and that the 
June 2009 VA examination report substantially complies with 
the Board's December 2008 remand directives.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

Analysis

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis).  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, supra.  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  

In this regard, the Court emphasized that when a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the Veteran asserts that his current back 
disorder is the result of a back injury he sustained during 
service.  See VA Form 9 dated in November 2005.

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, a recent VA examination in June 2009 
found that the Veteran has degenerative disc disease of the 
lumbar spine.  See VA examination report dated in June 2009.  
Further, X-rays taken of the Veteran's spine in May 2003 and 
May 2004 showed degenerative disease and scoliosis with 
narrowing of L3-4 disc space and L4-5 disc space with 
osteophyte formation.  See VA treatment records dated in May 
2003 and May 2004.  Thus, the evidence of record confirms 
that the Veteran currently has a back disorder.

In-service, a review of the Veteran's STRs reveals treatment 
for chronic back pain beginning in 1976, including treatment 
with physical therapy and being placed on a physical profile 
for 42 days for a muscle strain.  In April 1976, the Veteran 
was diagnosed with lumbar paravertebral muscle strain.  
Throughout 1977 and 1978, the Veteran also received treatment 
several times for chronic back pain.  In April 1978, he was 
again placed on physical profile for ten days for low back 
pain.  Further, in his October 1979 separation examination, 
the Veteran noted a back injury in 1976 that continued to 
cause chronic back pain.  However, his spine was found to be 
normal upon examination.    

Post-service, treatment records reveal that the Veteran first 
complained of problems with his back in May 2003, when an X-
ray of his spine revealed degenerative disease.  See VA 
treatment record dated in May 2003.  This diagnosis was given 
approximately 23 years following the Veteran's discharge from 
service.  In this regard, the Federal Circuit Court has 
determined that such a lapse of time is an important factor 
for consideration in deciding a service connection claim.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
The Veteran further reported that he has experienced back 
pain since his injury in service.  However, although he is 
competent to report symptoms of a back disorder since 
service, the Veteran's lay statements as to continuity of 
symptomatology are outweighed by the available medical 
evidence showing no complaints or objective indication of any 
back pain until more than two decades after service.  See 
generally Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) 
(finding that the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence).  It 
follows, therefore, that the Board finds no evidence of a 
back disorder or other chronic disease within one year after 
the Veteran's separation from service.  Therefore, the 
presumption of in-service incurrence for arthritis is not for 
application.  38 U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. §§  
3.307(a)(3), 3.309.  In addition, the Board finds no evidence 
of non-chronic back disorder in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97.  
  
As to a nexus between the Veteran's current back disorder and 
his active military service, the findings of the June 2009 VA 
examiner provide strong evidence in favor of the claim.  
Specifically, upon a review of the claims file and an 
examination of the Veteran, the VA examiner noted that, while 
the Veteran received treatment for back problems on many 
occasions during service, there is no evidence of treatment 
for low back pain until 23 years following service.  Further, 
the Veteran worked for many years as a laborer, construction 
worker, and truck driver.  Thus, the VA examiner concluded 
that the Veteran's back disorder is less likely as not caused 
by, or related to, or worsened beyond natural progression by 
his low back pain treated during service.  See VA examination 
report dated in June 2009.  Since there is no contrary 
medical examination of record, the Board finds that this 
report is entitled to great probative weight and provides 
evidence in favor of the claim for direct service connection.  

Thus, as a whole, post-service medical records provide 
negative evidence against the Veteran's claim for service 
connection for residuals of a back injury as they reveal a 
back disorder that began years after service with no 
connection to service.

The Board emphasizes that, although the Veteran is competent 
to state that he has experienced symptoms of residuals of a 
back injury over time, he is not competent to render an 
opinion as to the medical etiology of his current back 
disorder, absent evidence showing that he has medical 
training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for residuals of a back injury is denied.


 
____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


